DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 05/23/2022 has been entered and made of record. This application contains 18 pending claims. 
Claims 1-2, 6-7, 9, 12, 15 and 17-19 have been amended.
Claim 13 is cancelled.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14-19 are rejected on the ground of nonstatutory double patenting over claims 1-16 of U.S. Patent No. 10859640 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, See previous OA.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 20170248641, hereinafter Shi) in view of Kim (US 20160116509, hereinafter Kim), and further in view of Tao.

Regarding to claim 1, Shi discloses a method of detecting a leakage current generation condition in a universal serial bus (USB) interface (fig. 1-3), the method comprising: 
detecting a leakage current generation condition in at least one power pin based on at least one impedance detected (paragraph 37 and 40 discloses to detect the pin impedance of D-); 
activating a detection signal in response to the leakage current generation condition being detected (fig. 3 shows (detection signal) DET which is the impedance at D- pin); 
detecting the at least one impedance by controlling at least one pull-up circuit to pull up the at least one power pin (fig. 1-3 show the D- connected to a pull-up resistor (Rup))); and 
detecting a voltage of the at least one power pin (abstract discloses to sense the voltage at the data pin), 
wherein the pull-up circuit comprises a channel configuration (CC) pull-up circuit connected to at least one CC pin (fig. 1-3 show a pull-up circuit coupled to D-), and 
the CC pull-up circuit comprises a CC current source (fig. 1-3 show current source 220 supplied current to D-) configured to supply source CC termination (Rp) currents to the at least one CC pin.
However, Shi does not disclose the pull-up circuit comprises a channel configuration (CC) pull-up circuit connected to at least one CC pin, and the at least one CC pin is different from a VBUS pin.
Paragraph 044 and 147 and fig. 3 of Kim disclose a circuit to detect defective USB pin included a voltage sensor a controller and a pull-up circuit (341-342) connected to Data pin or ID pin or CC pin. Fig. 3 shows the CC pin is different from VBUS pin.  
Therefore, at the time before the effective filing date. It would be obvious to a POSITA to incorporate Kim into Shi in order to determine that a defect exists when the voltage measured by the voltage sensor meets a preset condition.
Furthermore, Shi in view of Kim discloses to determine defective pin and improper load condition by measuring voltage, current and impedance. Paragraph 0006 of Kim disclose to determine defective as if subject to an electric current while wet or moist, may leave a migration, deposit, or corrosion that is a cause of malfunction or damage to the electronic device (leakage).  
 Even if Shi in view of Kim does not discloses to detect the leakage current, Tao discloses to measure current from a power pin to ground based on measuring impedance.
Therefore, at the time before the effective filing date. It would be obvious to a POSITA to incorporate Tao into Shi in view of Kim in order to detect a parasitic impedance between first and second pins of a standard connector and to remove a current path between a power source and a supply pin of the standard connector if an abnormally low-impedance is detected.

Regarding to claim 2, Shi in view of Kim and Tao discloses the method of claim 1, wherein the at least one power pin comprises at least one of a CC1 pin for communicating a first channel configuration signal, a CC2 pin for communicating a second channel configuration signal, and a VBUS pin for receiving a cable bus power (fig. 3 and paragraph 0076 of Kim show VBUS and CC1, CC2).


Regarding to claim 3, Shi in view of Kim and Tao discloses the method of claim 1, wherein a port controller is configured to detect a CC impedance between a ground pin and the at least one CC pin by controlling the CC pull-up circuit to pull up the at least one CC pin and detecting a voltage of the at least one CC pin (fig. 4-6 of Tao show VBUS pin connected to switch (transistor and port controller (control logic) paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition).


Regarding to claims 4, Shi in view of Kim and Tao discloses the device of claims 1 wherein the port controller is configured to activate the detection signal in response to the detected CC impedance being less than resistances of a power cable termination (Ra) (paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kim and Tao as applied to claim 3 above, and further in view of Walters.


Regarding to claim 5, Shi in view of Kim and Tao discloses the method of claim 3, except wherein the port controller is further configured to support a dual role port (DRP) capable of switching between a source and a sink and set a download faced port (DFP) before detecting the CC impedance.
Waters discloses a system included a detected connection of a USB device to a USB port connector (abstract), paragraph 0005 discloses USB port controller can be configured by a port manager to operate as a source, a sink and/or as a dual role power (DRP) port controller. Therefore, by incorporate the DRP as suggested by Waters into the controller of Shi in view of Kim and Tao would detect the impedance according to the source or sink state.
Therefore, at the time before the effective filing date, it would be obvious for a person with an ordinary skill in the art to incorporate the DRP controller as taught by Waters in the controller of Tao in order to independently and dynamically swap data and power roles using the Data Role Swap or Power Role Swap processes.

Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and further in view of Tao.

Regarding to claim 6, Kim discloses a device comprising: 
a universal serial bus (USB) receptacle comprising a ground pin and at least one channel configuration (CC) pin (fig. 3 and paragraphs 44, 147 shows and disclose USB with CC pins and ground); 
a CC pull-up circuit connected to the at least one CC pin (fig. 3 and paragraphs 44, 147 shows a pull-up circuit (341-342) connected to Data pin or ID pin or CC pin); and 
a port controller (fig. 3 shows a controller 370) configured to detect a CC impedance between the ground pin and the at least one CC pin by controlling the CC pull-up circuit to pull up the at least one CC pin (paragraph 0044 and 147 discloses the port controller 370 included a voltage detection circuit 320 to detect the voltage at the pin, the detected pin connected to a pull-up circuit), and activate a detection signal in response to a leakage current generation condition being detected in the USB receptacle based on the CC impedance detected (the voltage detector 350 and controller 370 measure the voltage at the tested pin and compare to threshold voltages and paragraph 0071 discloses the controller generate a signal base on the measured voltage to control the pull-up circuit), 
wherein the at least one CC pin is different from a VBUS pin (Fig. 3 shows the CC pin is different from VBUS pin).
However, Kim does not disclose to detect a CC impedance.
Paragraph 0021-22 of Tao discloses to measure impedance and a port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition. Furthermore fig. 5 show the IDET which is a leakage current based on VBUS and the impedance VBUS-GND when the impedance VBUS-GND above threshold, a detected signal drives the gate of the FET ’52 high to turn FET OFF to disconnect the USB cable from VOUT.
Therefore, at the time before the effective filing date. It would be obvious to a POSITA to incorporate Tao into Shi in view of Kim in order to detect a parasitic impedance between first and second pins of a standard connector and to remove a current path between a power source and a supply pin of the standard connector if an abnormally low-impedance is detected.

Regarding to claim 8, Kim in view of Tao discloses the device of claims 6 wherein the port controller is configured to activate the detection signal in response to the detected CC impedance being less than resistances of a power cable termination (Ra) (paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition).

Regarding to claim 9, Kim in view of Tao discloses the device of claim 6, wherein the USB receptacle comprises a VBUS pin, the CC pull-up circuit comprises a VBUS pull-up circuit and a VBUS detection switch connected between the VBUS pull-up circuit and the VBUS pin, and the port controller is further configured to detect a VBUS impedance between a ground pin and the VBUS pin by turning on the VBUS detection switch and detecting a voltage of a node between the pull-up circuit and the VBUS detection switch (fig. 4-6 of Tao show VBUS pin connected to switch (transistor and port controller (control logic) paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition).


Regarding to claim 10, Kim in view of Tao discloses the device of claim 9, wherein the VBUS pull-up circuit comprises a current source and a resistor connected between the current source and the VBUS detection switch (fig. 4-6 and paragraph 0025).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tao as applied to claim 9 above, and further in view of Shimizu.

Regarding to claim 11, Kim in view of Tao discloses the device of claim 6, except further comprising: a signal generator configured to generate an alarm signal recognizable by a user of the device; and a main controller configured to control the signal generator to output the alarm signal in response to the detection signal being activated.
Paragraph 0036 of Shimizu discloses an USB controller included a visual alarm recognizable by user.
	Therefore, at the time before the effective filing date, it would be obvious for a person with an ordinary skill in the art to incorporate the USB controller as taught by Shimizu in the controller of Kim in view Tao in order to alert user.

Claim(s) 12, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi and further in view of Kim and further in view of Tao.

Regarding to claim 12, Shi discloses a method of detecting a leakage current generation condition in a universal serial bus (USB) interface (fig. 1-3), the method comprising: 
detecting at least one impedance between a ground pin and at least one power pin, the detecting comprising (paragraph 37 and 40 discloses to detect the pin impedance of D-), 
pulling up the at least one power pin (fig. 1-3 show the D- connected to a pull-up resistor (Rup))), 
detecting a voltage of the at least one power pin (abstract discloses to sense the voltage at the data pin), and 
estimating the at least one impedance based on the voltage detected (paragraph 37 and 40 discloses to detect the pin impedance of D-); and 
activating a detection signal in response to the leakage current generation condition being detected in a USB receptacle based on the at least one impedance detected (fig. 5 shows (detection signal) IDET which is a leakage current based on VBUS and the impedance VBUS-GND to activate the pull-up circuit).
However, Shi does not disclose, wherein 
the pulling up comprises pulling up at least one channel configuration (CC) pin,
the detecting a voltage comprises detecting a voltage of the at least CC pin,
the estimating comprises estimating a CC impedance between the ground pin and the at least one CC pin, and
the at least one CC pin is different from a VBUS pin.
Paragraph 044 and 147 and fig. 3 of Kim disclose a circuit to detect defective USB pin included a voltage sensor a controller and a pull-up circuit (341-342) connected to Data pin or ID pin or CC pin. Fig. 3 shows the CC pin is different from VBUS pin.  
Furthermore, Shi in view of Kim discloses to determine defective pin and improper load condition by measuring voltage, current and impedance. Paragraph 0006 of Kim disclose to determine defective as if subject to an electric current while wet or moist, may leave a migration, deposit, or corrosion that is a cause of malfunction or damage to the electronic device (leakage).  
 Even if Shi in view of Kim does not discloses to detect the leakage current, Tao discloses to measure current from a power pin to ground based on measuring impedance.
Therefore, at the time before the effective filing date. It would be obvious to a POSITA to incorporate Tao into Shi in view of Kim in order to detect a parasitic impedance between first and second pins of a standard connector and to remove a current path between a power source and a supply pin of the standard connector if an abnormally low-impedance is detected.

Regarding to claim 14, Shi in view of Kim and Tao discloses the method of claim 12, wherein the activating comprises activating the detection signal in response to the CC impedance being less than a power cable termination (Ra) resistance (paragraph 0008 of Shi discloses pin has a short condition responsive to the determined impedance being smaller than threshold impedance, paragraph 0021-22 of Tao discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when an impedance is below a threshold which indicates abnormal condition and Kim ). 

Regarding to claim 15, Shi in view of Kim and Tao discloses the method of claim 12, further comprising: interrupting supply of a VCONN voltage to the at least one CC pin in response to the detection signal activated (paragraph 0018 of Tao discloses to determine pin-to-pin impedance of USB connector and by duplicate the VBUS to ground detection circuit into the CC pin would generate a circuit with a switch configured to supply or interrupt a voltage to the at least one CC pin, wherein the port controller is further configured to control the switch to interrupt supply of the VCONN voltage to the at least one CC pin in response to the detection signal activated).


Regarding to claim 17, Shi in view of Kim and Tao discloses the method of claim 12, wherein the pulling up comprises pulling up a VBUS pin, the detecting a voltage comprises detecting a voltage of the VBUS pin, and the estimating comprises estimating a VBUS impedance between the ground pin and the VBUS pin (fig. 4-6 of Tao show VBUS pin connected to switch (transistor and port controller (control logic) paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition).

Regarding to claim 18, Shi in view of Kim and Tao discloses the method of claim 17, further comprising: interrupting supply of a VBUS voltage to the VBUS pin in response to the detection signal being activated (paragraph 0022 of Tao).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kim and Tao as applied to claim 3 above, and further in view of Walters.

Regarding to claim 16, Shi in view of Kim and Tao discloses the method of claim 12, further comprising: except setting a download faced port (DFP) before the detecting at least one impedance.
Waters discloses a system included a detected connection of a USB device to a USB port connector (abstract), paragraph 0005 discloses USB port controller can be configured by a port manager to operate as a source, a sink and/or as a dual role power (DRP) port controller. Therefore by incorporate the DRP as suggested by Waters into the controller of Tao would detect the impedance according to the source or sink state.
Therefore, at the time before the effective filing date, it would be obvious for a person with an ordinary skill in the art to incorporate the DRP controller as taught by Waters in the controller of Tao in order to independently and dynamically swap data and power roles using the Data Role Swap or Power Role Swap processes.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kim and Tao as applied to claim 3 above, and further in view of Shimizu.

Regarding to claim 19, Shi in view of Kim and Tao discloses the method of claim 12, except further comprising: outputting a signal recognizable by a user in response to the detection signal being activated.
Paragraph 0036 of Shimizu discloses an USB controller included a visual alarm recognizable by user.
	Therefore, at the time before the effective filing date, it would be obvious for a person with an ordinary skill in the art to incorporate the USB controller as taught by Shimizu in the controller of Tao in order to alert user.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 19, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the USB receptacle comprises a plurality of configuration channel (CC) pins, the CC pull-up circuit connected to the at least one CC pin among the plurality of CC pins, and the port controller is further configured to detect a CC impedance between a ground pin and the at least one CC pin by controlling the CC pull-up circuit to pull up the at least one CC pin and detecting a voltage of the at least one CC pin” including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863